DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 and 21 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the removing of the patterned photoresist comprises” and then recites the same steps as in claim 6 which is indefinite.  It is not clear how this is further limiting.
Claim 16 recites “the removing of the patterned photoresist” which is indefinite.  There is not antecedent basis for “the patterned photoresist” since tow patterned 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites “the removing of the patterned photoresist comprises” and then recites the same steps as in claim 6.  It is not clear how this is further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0155151) or Mizutani (US 2017/0335252).
Claims 1-5 are broad enough to encompass the treatment including development or stripping of a photoresist layer.
Liu teaches a process of developing a photoresist layer.  Paragraph 0027 teaches a positive resist layer which is developed using tetramethylammonium hydroxide.  This meets the second recitation of claim 1.  As the development involves breaking bonds to remove material to develop, this meets the limitation of claim 2.  Paragraph 0051 teaches that megasonic waves are applied to the developer during development.  This meets the last recitation of claim 1 and claim 5.  Paragraph 0066 teaches rinsing the substrate with deionized water.  This meets the limitations of claim 4.  Paragraph 0074 teaches thermal oxidation of the layer to be patterned.  This meets the limitations of claim 3.
Mizutani teaches a process of stripping a photoresist layer using an alkaline solution.  It is taught that the stripping occurs after etching or plasma ashing which would lead to oxidization of the exposed surfaces. (paragraph 0002).  This meets the limitations of claim 3.  Paragraph 0003 teaches that the alkaline solution can include tetramethylammonium hydroxide.  This meets the limitations of claims 1 and 2.  Paragraph 0075 teaches using megasonic agitation during the development.
Therefore, it would have been obvious to one of ordinary skill in the art to have developed or stripped a photoresist layer using tetramethylammonium hydroxide, .

Claims 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu or Mizutani as applied to claims 1-5 above, and further in view of Lee (US 2010/0043823).
The teachings of Liu and Mizutani have been discussed above.  Liu and Mizutani do not teach the use of a hard mask in the process.  This is taught by Lee.
Lee teaches cleaning semiconductor devices.  Paragraph 0004 teaches using dilute chemistries along with megasonic energy to clean substrates (and paragraph 0013).  Paragraph 0005 teaches that oxides on the surface as well as photoresist residues can be removed with the process.  Paragraph 0368 teaches different liquid compositions for the chemistries used to remove the photoresist pattern.  Paragraph 0405 teaches that the material can be removed from a hard mask.  Claims 8 and 9 recite materials of the target layer and hard mask.  Chromium and molybdenum silicide are commonly used materials in semiconductor devices as well as being patterned using photoresist patterns as etching masks.
Therefore, it would have been obvious to one of ordinary skill in the art to have applied the processes of Liu or Mizutani to substrates comprising hard masks because hard masks are commonly used in structuring semiconductor devices.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Mizutani and Lee as applied to claims 1-19 above, and further in view of Ochi (US 2010/0227461).
The teachings of Liu, Mizutani and Lee have been discussed above.  Liu, Mizutani and Lee do not teach the use of ozonated water.  This is taught by Ochi.
Ochi teaches a method of forming a semiconductor device using photoresist layers and cleaning.  Paragraph 0094 teaches using ozonated water to oxidize a layer.  Claim 21 recites applying the ozonated water and the specification teaches that this application causes oxidation of the layer treated.
Therefore, it would have been obvious to one of ordinary skill in the art to use ozonated water to oxidize a layer because Ochi teaches that ozonated water can oxidize a layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




									/Kathleen Duda/
									Kathleen Duda
									Primary Patent Examiner
									Art Unit 1737